Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 3/9/2020, have been fully reviewed by the examiner.  The examiner notes the amendment to claims
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gervasi on 3/11/2021.
The application has been amended as follows: 

In the claims
Claim 11, please replace claim 11 in its entirety with “The article of claim 1, wherein the nano-sized thiol-containing particles are configured to react electrochemically to resist corrosion.” 

Claim 18, line 9, after “the anodic oxide coating layer” please replace “, consisting of” with “consisting of”

The following is an examiner’s statement of reasons for allowance: None of the prior art cited or reviewed by the examiner, alone or in combination disclose a seal that consists of the claims compound.  Specifically, the prior art discloses the seal comprising the claimed compound in combination with other materials and therefore an article with a seal that consists of 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) is not disclosed or made obvious by the prior art cited or reviewed by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID P TUROCY/Primary Examiner, Art Unit 1718